Citation Nr: 9908868	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a compensable evaluation for left knee 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1987 to January 
1993.


REMAND

In the veteran's VA Form 9 dated in June 1996, he indicated a 
desire for a personal hearing before a member of the Board.  
Subsequently, in November 1996, the veteran also requested a 
personal hearing with the local RO hearing officer.  After 
notification of a time and place for the hearing with the RO, 
the veteran indicated that he wished to postpone the hearing.  
Thereafter, in a letter dated in July 1997, the RO informed 
the veteran that he had not yet been scheduled for his 
requested Travel Board hearing and provided the veteran with 
several hearing options.  Other than an address where a local 
hearing would take place, the letter did not include a time 
or date for any future hearing. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Arrangements should be made for the 
veteran to have a hearing before a member 
of the Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 3 -


